Citation Nr: 1229261	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  03-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected right index finger laceration.

2.  Entitlement to an evaluation in excess of 10 percent for laceration of the right index finger.

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of left (minor) hand ulnar nerve laceration.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1975 to March 1976 and from July 1978 to November 1982.  The appellant is the Veteran's spouse-payee.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

This case was previously before the Board in August 2009 and July 2011, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Based on correspondence from the Veteran's accredited representative dated in May 2012, it appears that the Veteran seeks entitlement to service connection for posttraumatic stress disorder.  This issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is referred to the RO for appropriate action.

Finally, the appeal as to the issues of entitlement to service connection for a right shoulder disorder and a total disability rating based upon individual unemployability (TDIU) are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The Veteran's service-connected scar as the residual of a laceration of the right index finger is superficial and barely visible, measuring no more than 3/4 inch by 1/4 inch, and is neither painful nor unstable, or productive of any limitation of function of the Veteran's right index finger.

2.  The Veteran's service-connected residuals of left hand ulnar nerve laceration is presently not characterized by moderate incomplete paralysis of the ulnar nerve, or a scar which is tender, painful, or unstable, or productive of any limitation of function of the Veteran's left hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a scar as the residual of a laceration of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).  


2.  The criteria for an evaluation in excess of 10 percent for the residuals of left (minor) hand ulnar nerve laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8516 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran (or the appellant) was provided an appropriate application form, or the completeness of the application.  VA notified the Veteran and/or the appellant in May 2004, August 2008, and September 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence was to be provided by the appellant/Veteran, and what part VA would attempt to obtain.  The Veteran and/or the appellant were additionally provided notice of the specific rating criteria for the disabilities currently on appeal, as well as how effective dates were to be determined.  

VA has also fulfilled its duty to assist the Veteran and/or the appellant in obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the current appeal.  



Increased Ratings

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes the Veteran's and/or the appellant's multiple contentions, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran/appellant or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the current claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for the residuals of a laceration of the right index finger, as well as for the residuals of a left hand ulnar nerve laceration.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 10 percent evaluations now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

In the present case, the Veteran has been in receipt of a 10 percent schedular evaluation for a service-connected laceration of the right index finger since August 2004.  A 10 percent evaluation for the service-connected residuals of a laceration of the ulnar nerve of the left hand has been in effect since July 1998.  

In the present case, at the time of a VA medical examination in mid September 2004, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran gave a history of having cut both of his hands, as well as his left forearm, with glass while in service.  According to the Veteran, he was putting some trash in a trashcan and pushing it down, without realizing there was broken glass in that trashcan.  Reportedly, at that time, the Veteran's wounds were cleaned and sutured.  However, following that suturing, the Veteran's left hand became infected, requiring further treatment.  

On physical examination, the Veteran's right hand displayed a 3-centimeter incision/scar to the first metacarpophalangeal joint.  Also noted was a 2.5-centimeter laceration to the lateral aspect of the fifth digit, with some mild to moderate tenderness.  Further examination showed evidence of a 4-centimeter incision to the dorsum of the Veteran's left hand.  Radiographic studies of the Veteran's hands were within normal limits, with the exception of minimal degenerative osteoarthritic changes of the interphalangeal joints.  Electromyographic studies of the upper extremities were significant for left ulnar neuropathy of moderate severity, most likely at the cubital tunnel.  However, it was additionally noted that the Veteran suffered from bilateral carpal tunnel syndrome, more so on the right than the left.  The pertinent diagnoses noted were laceration/scar to the right hand first metacarpophalangeal joint (index) with mild to moderate impairment; carpal tunnel syndrome (status post left carpal tunnel release); and left ulnar neuropathy (laceration noted to dorsum of hand), with mild to moderate impairment.  

Private electromyographic/nerve conduction studies conducted in January 2006 were abnormal, showing electrophysiological evidence of severe right carpal tunnel syndrome.  Also noted was the presence of moderately severe left ulnar entrapment at the elbow, and mild right ulnar entrapment, likewise at the elbow.  According to the evaluating radiologist, there was evidence of residual left carpal tunnel syndrome.  Moreover, a diffuse sensory motor neuropathy could not be excluded on the basis of examination.

Private electromyographic/nerve conduction studies conducted in October 2006 were likewise described as abnormal, showing electrophysiological evidence of severe entrapment of the left ulnar nerve at the elbow with accompanying signs of axonal denervation.  Also noted was evidence of moderately severe bilateral carpal tunnel syndrome which was somewhat worse on the right.  

At the time of a subsequent VA medical examination in August 2008, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review revealed that, in September 1981, the Veteran sustained a one centimeter superficial laceration on his left palm which required no stitches, and healed without complication.  In February 1982, the Veteran sustained a superficial laceration of his right index finger which required stitches.  Subsequent to that occurrence, the Veteran developed a wound infection, which was treated with medication.  Further review disclosed that, on electromyographic/nerve conduction testing in September 2004, there was evidence of bilateral carpal tunnel syndrome, as well as left ulnar neuropathy at the cubital tunnel.  Subsequent electromyographic/nerve conduction testing in January 2006 once again showed evidence of left ulnar nerve entrapment at the elbow.  However, there was no evidence of laceration of any nerve on either of those tests.

On physical examination, both of the Veteran's hands appeared normal.  There was no evidence of any swelling or deformity, though the Veteran did maintain a deliberate rigid extension in all fingers of both hands.  When the examiner attempted passive range of motion, the Veteran actively resisted that attempt.  However, it was the impression of the examiner that the Veteran had a normal passive range of motion in all of his fingers.  The pertinent diagnoses noted were no laceration of either ulnar nerve; no residual of a tiny laceration of the right index finger; no residual of a tiny laceration of the left palm; bilateral carpal tunnel syndrome due to repetitive motion injury; and left ulnar neuropathy due to cubital tunnel compression.

According to the examiner, no documentation had been provided to support a claim of laceration of either ulnar nerve.  Significantly, there was no evidence on any electromyographic or nerve conduction testing of ulnar nerve laceration.  According to the examiner, documentation of a prior laceration of the right index finger was not provided at the time of examination.  Rather, the Veteran's symptoms were global, with no anatomic relationship to the area of the previous laceration.  According to the examiner, it was not possible that the Veteran's small laceration could affect all the fingers of his right hand.  Rather, the possibility of malingering should be considered.  According to the examiner, documentation to support a claim of residuals of a laceration of the left palm which required no sutures was not provided.  Rather, current symptoms in the left palm could be explained by carpal tunnel syndrome and cubital tunnel ulnar neuropathy with compression of the ulnar nerve at the elbow.  According to the examiner, the Veteran's carpal tunnel syndrome, as well as his cubital tunnel neuropathy, were more likely than not due to repetitive motion injury.  

On VA examination of the Veteran's scars, likewise conducted in August 2008, the Veteran denied any symptomatology associated with his scars.  Moreover, he had received no treatment for his scars since the time of his last compensation and pension examination.  On physical examination, there was noted a 3 1/4-inch by 1/4-inch superficial scar on the palm of the Veteran's left hand as the result of a surgical carpal tunnel release.  Also noted was a 3/4-inch by 1/4-inch barely visible scar on the right index finger.  According to the examiner, no scar was painful to palpation.  Nor was any scar adherent to the underlying tissue.  Skin texture was normal on all scars, and there was no evidence of any instability, inflammation, or keloid formation.  Significantly, at the time of evaluation, there was no evidence of any scar interference with range of motion.  The pertinent diagnosis noted was superficial scars.  

At the time of a subsequent VA medical examination in January 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review disclosed that, in November 1981, the Veteran received a cut on the palm of his left hand from glass while pushing trash down into a trashcan.  Reportedly, the Veteran's cut was cleaned and closed with steri-strips but continued to bleed.  Examination at that time revealed a 1-centimeter long superficial laceration at the midpalmar aspect of the left hand with obvious capillary bleeding.  The Veteran's laceration was cleaned with medication and water, and then cauterized with silver nitrate, followed by the application of a sterile dressing and the Veteran's return to duty.  Also noted was an entry dated in February 1982, at which time the Veteran sustained a laceration to the second digit finger of his right hand.  Reportedly, at that time, the Veteran had been moving boxes in an icebox, and had been cut by a sharp point.  The Veteran's wound was cleaned with medication and sterile water, and a sterile dressing was applied.  Shortly thereafter, the Veteran was described as status post laceration of the right index finger, with decreased range of motion and edema, erythema, and purulent drainage, indicative of a wound infection.  Accordingly, the Veteran's sutures were removed, and further treatment was provided.  

On physical examination, there was a barely seen scar on the dorsum of the proximal phalanx of the Veteran's right index finger.  Also noted was a 1.5-centimeter superficial scar on the hypothenar eminence.  All of the aforementioned scars were well healed, with no evidence of any keloid formation.  Nor was there any evidence of adherence or drainage.  Examination of the Veteran's left hand showed a 1.5-centimeter and a 1-centimeter well-healed scar on the dorsum of the wrist.  Also noted was a 4-centimeter scar on the dorsum of the hand.  All of these scars were superficial, well healed, and not adherent, with no evidence of any keloid formation.  The pertinent diagnoses noted were scar of the right index finger due to service-related injury; and residual scars due to service-connected injury, with electromyographic/nerve conduction studies showing no evidence of any nerve abnormality.

In a VA examination addendum dated in March 2011, it was noted that, given the Veteran's normal electromyographic studies and no change in his lacerations since 2008, it was less likely that the Veteran's complaints were related to his service-connected lacerations than to other nonservice-connected disabilities.  

At the time of a subsequent VA medical examination in September 2011, the Veteran gave a history of a "glass injury" to both forearms and hands in 1981.  According to the Veteran, he currently suffered from painful scars, as well as weakness in his left hand, and "nerve damage."

On physical examination, there was noted a small scar on the tip of the Veteran's right index finger which was very superficial and nontender.  Also noted was a linear scar on the back of the Veteran's left thumb which was 3-centimeters long and .2-centimeters wide, and, once again, very superficial and nontender.  At the time of examination, there was some evidence of hypersensitivity on the Veteran's index finger and thumb.  However, sensation was described as grossly intact.  

In a VA medical addendum dated in March 2012, it was noted that the Veteran's right index finger laceration was fully healed.  Moreover, the Veteran had only a superficial wound to his left palm while on active duty, which was also "well healed."

As to the Veteran's laceration scar of the right index finger, the Board notes that, on October 23, 2008, there became effective new regulations governing the evaluation of service-connected skin disorders, including scars.  However, all available evidence would appear to indicate that the Veteran's claim for increase was received in December 2003, prior to that date.  While a Veteran who was previously rated under Diagnostic Code 7804 (as in this case) may request review under the newly-revised Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his disability has increased, the Veteran in this case has requested no such consideration.  Accordingly, the Veteran's service-connected laceration scar of the right index finger will be evaluated under the regulations in effect prior to October 23, 2008.  

Such regulations provide a compensable evaluation for scars other than those of the head, face, or neck where such scars are superficial and do not cause limited motion, and cover an area or areas of 144 square inches or greater.  A compensable evaluation is similarly warranted for superficial, unstable scars, with an unstable scar being one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation is, additionally, in order where there is evidence of a superficial scar which is painful on examination, with a superficial scar being one not associated with underlying soft tissue damage.  Finally, a compensable evaluation is warranted where there is evidence of a scar which causes a limitation of function of the affected body part.  See 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).  

Based on the aforementioned, it is clear that the 10 percent evaluation currently in effect for the Veteran's service-connected laceration scar of the right index finger is appropriate, and that an increased rating is not warranted.  More specifically, at no time has it been demonstrated that the Veteran's service-connected scar of the right index finger encompasses an area of 144 square inches.  Nor has it been shown that the Veteran's index finger scar is unstable, or objectively painful.  Rather, and as noted above, the Veteran's right index finger scar has been described as "barely visible."  There is no evidence that the scar in question is adherent to underlying tissue.  Moreover, as of the time of the aforementioned VA examination in August 2008, there was no evidence of any instability, or of inflammation, edema, or keloid formation.  Nor was there any evidence that the Veteran's right index finger scar interfered with range of motion.  Significantly, to the extent the Veteran experiences any problems with his right hand; those problems have been attributed to other nonservice-connected conditions.  Even assuming, for the sake of argument, that the Veteran's right index finger scar were to be evaluated under the provisions of 38 C.F.R. § 4.118 which became effective on October 23, 2008, no more than a 10 percent evaluation would be warranted, inasmuch as an increased, which is to say, 20 percent evaluation, under those revised regulations requires evidence of three or four scars which are unstable or painful, findings which are clearly not present in this case.  See 38 C.F.R. § 4.118 and Part 4, Diagnostic Code 7804 (effective October 23, 2008).  Accordingly, the claim for increase must be denied.

Turning to the issue of an increased evaluation for the service-connected residuals of left hand ulnar nerve laceration, the Board observes that the 10 percent evaluation currently in effect for that disability contemplates the presence of mild incomplete paralysis of the ulnar nerve, with the term "incomplete paralysis" indicating a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  An increased, which is to say, 20 percent evaluation would require demonstrated evidence of moderate incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8516 (2011).  

Following a review of all pertinent evidence of record, it is clear that no more than a 10 percent evaluation is warranted for the Veteran's service-connected residuals of left hand ulnar nerve laceration.  In point of fact, on more than one occasion, it was noted that the Veteran shows no evidence whatsoever of any laceration of his left ulnar nerve.  Significantly, to the extent that the Veteran currently exhibits certain left hand symptomatology, that symptomatology has been found to be the result of other, nonservice-connected conditions, among them carpal tunnel syndrome.  In fact, it is at present unclear whether the Veteran does, in fact, suffer from a scar as the result of his inservice laceration.  In any case, to the extent such a scar exists, there currently exists no objective evidence that it is unstable or painful, or productive of any limitation of function of the Veteran's left hand.  See 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).  Accordingly, the claim for increase must be denied.

In reaching this determination, the Board has given due consideration to the holding in the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged ratings" when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the current appeal, symptomatology attributable to the disabilities at issue has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected laceration of the right index finger and residuals of left hand ulnar nerve laceration is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

An evaluation in excess of 10 percent for a laceration of the right index finger is denied.

An evaluation in excess of 10 percent for the residuals of left (minor) ulnar nerve laceration is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a right shoulder disability, as well as a total disability rating based upon individual unemployability.  However, a review of the record would appear to indicate that additional development is necessary prior to a final adjudication of the remaining claims.  

In that regard, the Veteran has argued that his current right shoulder pathology is in some way causally related to his service-connected laceration of the right index finger.  However, on more than one occasion, the Veteran has additionally argued that his right shoulder disability is, in fact, the result of an injury in service.  Significantly, at the time of the Board's prior remand in July 2007, it was requested that, following an appropriate VA examination, an opinion be offered as to the relationship, if any, between the Veteran's right shoulder disability and service, as well as between any identified right shoulder pathology and the Veteran's service-connected laceration of the right index finger, with any such opinion supported by a "clearly stated" rationale.  While following a subsequent VA examination in December 2011, an opinion was offered that the Veteran's right shoulder disability was neither related to service, nor to his service-connected laceration scar of the right index finger, no rationale was provided in support of that opinion.  Significantly, such a rationale constitutes a vital component of any nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran/appellant and their representative should be informed of any such problem.

2.  The Veteran's entire claims folder to include any records in Virtual VA should be provided to the VA examiner who conducted the aforementioned VA examination in December 2011, or to another appropriate VA examiner, should that examiner prove unavailable.  Following a review of the Veteran's claims file, the examiner should provide an addendum opinion regarding whether the Veteran's current right shoulder pathology at least as likely as not had its origin during his period or periods of active military service, or, in the alternative, whether such pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected laceration of the right index finger.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.

3.  The RO/AMC should then review the addendum report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the addendum report is deficient in any manner, the RO/AMC must implement corrective procedures.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a right shoulder disorder, both on a direct and secondary basis, as well as his claim for TDIU.  Should the benefits sought on appeal remain denied, the Veteran/appellant and their representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	Cheryl L. Mason
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


